Citation Nr: 1613510	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  12-31 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for schizoaffective disorder and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Christine K. Clemens, Attorney


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's wife


ATTORNEY FOR THE BOARD

N.K., Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1983 to July 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In September 2015, the Veteran testified at a video conference Board hearing, before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The Board notes that the issue on appeal is as stated above.  Although at the Board hearing, the VLJ and the representative noted the issue was service connection, this was in error.  Here, service connection for schizoaffective disorder was denied in March 2004 rating decision.  That decision was not appealed.  Service connection for PTSD was denied in a March 2009 rating decision that also found there was no new and material evidence to reopen a claim of entitlement to service connection for a schizoaffective disorder.  That decision was not appealed.  In an October 2010 rating decision, the RO reopened and denied service connection regarding both diagnoses.  Notably, service connection was also previously denied for depression, bipolar disorder, and delusional disorder; these psychiatric diagnoses are not before the Board.  Although the October 2012 statement of the case listed only PTSD, it discussed schizoaffective disorder as well.  Accordingly, the Board finds the issue is as noted above.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Remand is required to obtain VA treatment records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, including making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2) (2015).  At the September 2015 Board hearing, the Veteran testified that receives VA treatment for his psychiatric disorders every two to three months.  Furthermore, his representative stated that the Veteran has reported attending another VA examination on October 6, 2014.  See September 2015 Hearing Testimony, pp. 35-36.  The most recent medical evidence of record is a September 2010 VA examination and 2013 treatment records from the Jacksonville, Florida VAMC for his psychiatric disorders.  A remand is thereby required in order to obtain outstanding medical records.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all relevant records of treatment, to include all VA records dated from April 2013.  Also specifically request a VA examination report dated in October 2014.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  The examiner must expressly determine if a VA examination is warranted, to include regarding the issue of schizoaffective disorder.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




